IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LOUIS A. WINGARD III,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5513

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 1, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Louis A. Wingard, III, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied.

ROWE, KELSEY, and JAY, JJ., CONCUR.